CORRECTED DETAILED ACTION
(Terminal Disclaimer Correction: (10/719006 changed to 10,719,003 and 10/488747 to 10,488,747))
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,719,003 and 10,488,747 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record does not disclose or render obvious “a first holding member that holds at least the first optical axis bending member; and a second holding member that holds at least the intermediate lens, wherein the first optical axis bending member bends an optical axis of the projection lens from a first direction to a second direction intersecting the first direction, the first holding member includes a first junction surface intersecting an emission-side optical axis of the first optical axis bending member, the second holding member includes a second junction surface intersecting an optical axis of the intermediate lens, the first junction surface and the second junction surface are aligned with each other, and the first holding member and the second holding member are fixed by a fixing member, the fixing member is configured to be loosened and when the fixing member is loosened, at least one of the first holding member and the second holding member is capable of being shifted or rotated in planes of both the junction surfaces, and the fixing member is a first screw.”
The closest prior art of record, Roessel (United States Patent Application Publication 5, 469, 236), the first holding member includes (26 in fig.3) a first junction surface intersecting an first-side optical axis of the first optical axis bending member (see the first side of 26 in fig.3), the second holding member (see the holding member of 14) includes a second junction surface intersecting an second-side optical axis of the intermediate lens (disclosed by the connection between 14 and 26 in fig.3), the first junction surface and the second junction surface are aligned with each other (see the alignment of fig.3), and the first holding member (26 in fig.3) and the second holding member (14 in fig.3) are fixed by a fixing member (see fixing member gear of motor 30), and the fixing member is configured to be loosened (i.e. when the gear is permitted to move) and when the fixing member is loosened (disclosed by the operation of the motor in figs. 1 and 2), at least one of the first holding member and the second holding member is capable of being shifted or rotated in planes of both the junction surfaces (again see the movement of fig. 1 and 2).
But Roessel does not disclose “the first holding member includes a first junction surface intersecting an emission-side optical axis of the first optical axis bending member, the second holding member includes a second junction surface intersecting an optical axis of the intermediate lens, the first junction surface and the second junction surface are aligned with each other, and the first holding member and the second holding member are fixed by a fixing member, the fixing member is configured to be loosened and when the fixing member is loosened, at least one of the first holding member and the second holding member is capable of being shifted or rotated in planes of both the junction surfaces, and the fixing member is a first screw.”
Furthermore, it would not have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Roessel to meet the limitations of claims 1, without relying on applicant’s disclosure which would constitute improper hindsight.
Claims 2-19 are allowed as they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/Examiner, Art Unit 2882